DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 30 and 33 are objected to because of the following informalities:  
Regarding claim 30, the claim should depend upon claim 21 not claim 20.  
Regarding claim 33, Add a period at the end of the claim
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are 21-23, 25-26, 28 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buechi (US 2015/0040897), hereinafter Buechi.
Regarding claim 21, Buechi teaches a humidification chamber for a humidification apparatus (Fig. 3: chamber 3), the humidification chamber configured to hold a volume of liquid (paragraph 34) and comprising:
at least one side wall (see below, side wall of liquid chamber 3);
a top wall connected to the at least one side wall (see below, top wall of liquid chamber 3);
a base surface connected to the at least one side wall (bottom surface of liquid chamber 3);
a cavity at least partially defined by the at least one side wall and the top wall (interior of liquid chamber 3);
an inlet port defining a passage into the cavity of the humidification chamber (Fig. 3: port 5, paragraph 34);
an outlet port defining a passage out of the cavity of the humidification chamber (Fig. 3: port 5, paragraph 34); and
a handle (Fig. 3: 15) configured to allow a user to grasp the humidification chamber during installation or removal of the humidification chamber with respect to the humidification apparatus. (paragraph 35)

    PNG
    media_image1.png
    391
    360
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 22, Buechi teaches the humidification chamber of claim 21, and further teaches wherein the handle is provided on the at least one side wall. (Fig. 3: 15)

Regarding claim 23, Buechi teaches the humidification chamber of claim 21, and further teaches wherein the handle extends partially around the humidification chamber. (Fig. 3: 15 handle 15 extends partially around)

Regarding claim 25, Buechi teaches the humidification chamber of claim 21, and further teaches wherein the handle is configured to help guide an operator to correctly orient the humidification chamber for installation in the humidification apparatus. (paragraph 24, the user intuitively sees how to remove and install the chamber, paragraph 35, the handle is provided to allow a user to grasp the chamber to install) 

Regarding claim 26, Buechi teaches the humidification chamber of claim 21, and further teaches wherein the humidification chamber comprises a recess (Fig. 2: recess 7) configured to receive a protrusion of the humidification apparatus (Fig. 1, Fig. 3, accepts user interface 12) to guide the humidification chamber into position by translation to a particular rotational orientation (Fig. 3, paragraph 34) and wherein the handle is provided on the at least one side wall of the humidification chamber so as to be exposed towards a front side of the humidification apparatus upon installation. (Fig. 3:15, paragraph 24)

Regarding claim 28, Buechi teaches the humidification chamber of claim 21, and further etches wherein the humidification chamber has a forward side in relation to its position in the humidification apparatus, and wherein the handle is configured to face in the forward direction. (Fig. 3, handle is on the forward side assuming forward side is opposite direction of insertion)

Regarding claim 32, Buechi teaches the humidification chamber of claim 21, and further teaches wherein a liquid inlet is in fluid communication with the cavity is positioned between the handle and the inlet and outlet ports. (fig. 2, Fig. 3: refill tube 9)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-25, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Daniell et al (US Pat. No. 5,558,084), hereinafter Daniell in view of Buechi. 
Regarding claim 21, Daniell teaches a humidification chamber (Fig. 3: 30 for a humidification apparatus (Fig. 1), the humidification chamber configured to hold a volume of liquid (Col. 2: lines 39-40) and comprising:
at least one side wall (Fig. 3: cylindrical side wall of chamber 3);
a top wall connected to the at least one side wall (Fig. 3: top surface);
a base surface connected to the at least one side wall (Fig. 3: bottom of chamber 3);
a cavity at least partially defined by the at least one side wall and the top wall (Fig. 3: interior of 3);
an inlet port defining a passage into the cavity of the humidification chamber (Fig. 3: 4);
an outlet port defining a passage out of the cavity of the humidification chamber (Fig. 3: 5).
Daniell does not teach a handle.
However, Buechi teaches a humidification device (abstract, Figs. 2 and 3) wherein the humidification chamber (Fig. 2: 3) has a handle (Fig. 3: 15) configured to allow a user to grasp the humidification chamber during installation or removal of the humidification chamber with respect to the humidification apparatus. (paragraph 35)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have modified Daniell to include the handle of Buechi in order to provide a grip to allow the liquid container to be slid into place or removed. (paragraph 35)

Regarding claim 22, Daniell in view of Buechi teaches the humidification chamber of claim 21, and the combination of Daniell and Buechi teaches wherein the handle is provided on the at least one side wall. (Fig. 3 of Buechi shows the handle (15) on the side wall). Therefore, when combined into the apparatus of Daniell the handle would be on the side wall)

Regarding claim 23, Daniell in view of Buechi teaches the humidification chamber of claim 21, and Buechi further teaches wherein the handle extends partially around the humidification chamber. (Fig. 3: handle 15 extends partially around the chamber)

Regarding claim 24, Daniell in view of Buechi teaches the humidification chamber of claim 23, and Daniell in view of Buechi teaches wherein the at least one side wall is substantially cylindrical (Daniell fig. 3) and the handle is substantially arcuate so as to extend partially around the at least one side wall. (Since Buechi teaches a handle in the side wall of the chamber and the chamber of Daniell is curved, the handle being arcuate flows from the combination)

Regarding claim 25, Daniell in view of Buechi teaches the humidification chamber of claim 21, and Buechi further teaches wherein the handle is configured to help guide an operator to correctly orient the humidification chamber for installation in the humidification apparatus. (paragraph 34, the user sees intuitively have the chamber is removed or installed, paragraph 35)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have modified Daniell to include the handle of Buechi in order to provide a grip to allow the liquid container to be slid into place or removed. (paragraph 24)
	
Regarding claim 28, Daniell in view of Buechi teaches the humidification chamber of claim 21, and Daniell in view of Buechi teaches wherein the humidification chamber has a forward side in relation to its position in the humidification apparatus, and wherein the handle is configured to face in the forward direction. (Buechi paragraph 24 teaches that the handle is on the forward area away from vertical housing)
It would have been obvious to a person of ordinary skill in the art to have provided Daniell with the handle on the forward side as disclosed by Buechi in order to indicate to the user how to install and remove the humidifier. (paragraph 24)

Regarding claim 32, Daniell in view of Buechi teaches the humidification chamber of claim 21, but Daniell does not teach a liquid inlet.
However, Buechi teaches a liquid inlet (Fig. 2, 3: 9) in fluid communication with the cavity is positioned between the handle and the inlet and outlet ports. (Figs. 2, 3)
	It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided the liquid inlet as taught by Buechi in order to allow the chamber to be refilled.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Buechi in view of Smith et al (US Pat. No. 7,043,979), hereinafter Smith.
Regarding claim 27, Buechi teaches the humidification chamber of claim 21, and teaches wherein the handle in configured to face in the forward direction (fig. 2, paragraph 24) but does not teach an elbow shaped outlet conduit.
However, Smith teaches a humidification device (Fig. 5) wherein the outlet port is elbow shaped (Fig. 5: 42) and defines a forward direction of the humidification chamber when inserted into the humidification apparatus (fig. 5: 42 faces towards the patient interface).
Therefore, the combination of Buechi and Smith teaches an elbow defines a forward direction of the humidification chamber when inserted and wherein the handle is configured to face in the forward direction. 
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have substituted the outlet tube of Buechi with the elbow connection of Smith since either connection would provide the predictable result of connecting to a patient airway.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Daniell in view of Buechi and further in view of Smith. 
Regarding claim 27, Daniell in view of Buechi teaches the humidification chamber of claim 21, and Daniell in view of Buechi teaches wherein the handle is configured to face in a forward direction (Buechi, paragraph 24) but does not teach wherein the outlet port is elbow shaped and defines a forward direction of the humidification chamber when inserted into the humidification apparatus.
However, Smith teaches a humidification device (Fig. 5) wherein the outlet port is elbow shaped (Fig. 5: 42) and defines a forward direction of the humidification chamber when inserted into the humidification apparatus (fig. 5: 42 faces towards the patient interface).
Therefore, the combination of Daniell, Buechi and Smith teaches an elbow defines a forward direction of the humidification chamber when inserted and wherein the handle is configured to face in the forward direction. 
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have substituted the outlet tube of Daniell in view of Buechi with the elbow connection of Smith since either connection would provide the predictable result of connecting to a patient airway.
 
Allowable Subject Matter
Claims 29-31, 33-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29, the prior art does not disclose wherein the handle is configured to act as one or more of a brace, a support, and a pocket for a liquid conduit fluidly coupled to the cavity in combination with the rest of the claims.

Regarding claims 30-31, the prior art does not disclose, wherein the handle provides a partially enclosed capture area and/or shelf for the liquid conduit.

Regarding claim 33, the prior art does not disclose, further comprising a liquid conduit having a first end coupled to the liquid inlet and a second end coupled to a spike configured to be connected to a liquid source, wherein the spike is configured to be housed between the handle and the at least one side wall of the humidification chamber.


Regarding claims 34-35, the prior art does not disclose wherein a shelf extends between a portion of the handle and the at least one side wall of the chamber.

Regarding claims 36-37, the prior art does not disclose wherein the inlet port and the outlet port each comprise at least one aperture configured to receive a respective sensor of the humidification apparatus, wherein axes of the apertures are substantially parallel to each other and the base surface of the humidification chamber, wherein each of the apertures face a first side of the humidification chamber, and wherein the handle is provided on a second, opposing side of the humidification chamber.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785